49 N.Y.2d 747 (1980)
Edward M. Levine, Respondent,
v.
New York City Transit Authority et al., Appellants.
Court of Appeals of the State of New York.
Argued January 8, 1980.
Decided February 7, 1980.
Kenneth Howard Schiffrin, Helen R. Cassidy and John A. Murray for appellants.
Lewis R. Friedman, Richard M. Asche, Jack T. Litman and Herman Kaufman for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (70 AD2d 900), and *749 the question certified answered in the affirmative. If section 75 of the Civil Service Law is to function as the Transit Authority suggests, it is the Legislature rather than this court which must so provide.